Title: From Edward Hand to Arthur St. Clair, 28 March 1781
From: Hand, Edward
To: St. Clair, Arthur


                  
                     Sir
                     Head Quarters New Windsor 28th March 1781
                  
                  His Excy is very anxious to know the state of the Pennsa Division, and desires me to request you to order a Return of it to be made to the Orderly Office as soon as may be, and that Monthly returns may be regularly transmitted so as to reach the Office by the last Saturday of every Month, by regiments if its present situation will not admit of comprehending the whole in one Genl Return.  I am Sir,
                  
               